IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-67,880-01 & -02


EX PARTE LUCKY JOHN LUNA, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F0-231777-VQ & F0-500345-KQ IN THE 204TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
sexual assault and sexual assault. He was sentenced to imprisonment for fifteen and ten years,
respectively. The Fifth Court of Appeals affirmed his convictions. Luna v. State, Nos. 05-05-00678-CR & 05-05-00679-CR (Tex. App.-Dallas, delivered February 16, 2006, no pet.).  
	On July 25, 2007, we denied these applications without written order on the findings of the
trial court. On July 27, we received a motion from Applicant to abate these applications because they
had been prematurely forwarded to this Court. We now withdraw our July 25 dispositions on our
own motion and remand these applications to the trial court for further findings of fact and
conclusions of law. 
 
Filed: September 12, 2007
Do not publish